COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Brian Wayne Gerbich

Appellate case number:     01-19-01012-CR

Trial court case number: 1581536

Trial court:               177th District Court of Harris County

        Relator, Brian Wayne Gerbich, has filed a petition for writ of mandamus asserting that the
trial court has refused to issue an order ruling on his petition for occupational license. The court
requests that the State file a response to the petition as soon as possible but no later than January
14, 2020.
       It is so ORDERED.

Judge’s signature: /s/ Justice Sarah Beth Landau
                                  Acting individually


Date: December 30, 2019